DETAILED ACTION
Allowable Subject Matter
Claims 1-8 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  
With respect to independent claim 1, the prior art of record, taken alone or in combination, does not teach the limitations “a rotatable body including a first surface; a non-rotatable body including a second surface facing the first surface at a predetermined distance from the first surface; a power receiving board on the first surface of the rotatable body” in combination with “a power feeding board on the second surface of the non-rotatable body” in further combination with “wherein the first electrodes are formed one in each of first regions of the power receiving board, the first regions being bent at the plurality of first slits to form first corrugated parts where a distance from the first surface alternately increases and decreases, the second electrodes are formed one in each of second regions of the power feeding board, the second regions being bent at the plurality of second slits to form second corrugated parts where a distance from the second surface alternately increases and decreases, and the first corrugated parts and the second corrugated parts face each other.” The aforementioned limitations in combination with the rest of the limitations in claim 1 renders the claim non-obvious over the prior art of record.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Kusunoki (2014/0327321 A1) - figs.8, 29, pars [31, 87, 126, 134-135]; Kusunoki teaches a power feeding board (118) including a pair of electrodes (111, 112), a power receiving board (128) including a pair of electrodes (121, 122). Kusunoki further illustrates a plurality of first interconnect patterns (21, 22) and a plurality of first slits (top and bottom openings 231) of the receiver and a plurality of second interconnect patterns (11, 12) and a plurality of second slits (top and bottom openings of 241) of the transmitter. Kusunoki, however, fails to teach a rotatable body including a power receiving board on the first surface of the rotatable body, a non-rotatable body, a power feeding board on the second surface of the non-rotatable board, and the first electrodes are formed one in each of first regions of the power receiving board, the first regions being bent at the plurality of first slits to form first corrugated parts where a distance from the first surface alternately increases and decreases, the second electrodes are formed one in each of second regions of the power feeding board, the second regions being bent at the plurality of second slits to form second corrugated parts where a distance from the second surface alternately increases and decreases, and the first corrugated parts and the second corrugated parts face each other.
Nomura (2015/0236514) - figs.4 and 5, pars [40-41]; Nomura teaches transmitter electrodes (41) and receiver electrodes (61). Nomura further teaches the receiver is movable in the Y-direction while the transmitter is fixed/stationary. Nomura also fails to teach the limitations “ a rotatable body including a first surface; a non-rotatable body including a second surface facing the first surface at a predetermined distance from the first surface; a power receiving board on the first surface of the rotatable body… a power feeding board on the second surface of the non-rotatable body…wherein the first electrodes are formed one in each of first regions of the power receiving board, the first 
Tsuruta (2015/0366610), fig.9H, pars [114-115]; the electrode 8H has interconnecting patterns and slits that alternate with them. The alternating slits have a bend in them. Tsuruta also fails to teach the limitations indicated above with respect to Kusunoki and Nomura.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RASEM MOURAD whose telephone number is (571)270-7770. The examiner can normally be reached M-F 9:00-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rexford Barnie can be reached on (571)272-7492. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit 




/RASEM MOURAD/Examiner, Art Unit 2836                                                                                                                                                                                                        

/DANIEL CAVALLARI/Primary Examiner, Art Unit 2836